Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-2, 4-6, 9-12, 14-16 & 19-22, 24-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,936,411 B2) in view of Amuru (US 2020/0296656 A1).
Regarding claim 1. 
A method of wireless communication performed by a user equipment (UE) {Kim (US 9,936,411 B2): UE in Fig.14, col.23, line 21-col.27, line 23}, the method comprising: 
of a first active bandwidth part {Kim: s1410-Fig.14 wherein eNB sends QCL information transmission between first cell and second cell}; 
determining a configuration for a second reference signal of a second bandwidth part without receiving the configuration for the second reference signal, the determined configuration based at least in part on the configuration for the first reference signal of the first active bandwidth part, wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are quasi-co-located with regard to at least a spatial parameter {Kim: s1420-s1430 in Fig.14 wherein it is assumed that the first cell and the second cell are QCL, the UE may receive the CRS and/or CSI-RS transmitted from the second cell and perform RRM for the first cell}; and 
receiving the second reference signal based at least in part on the configuration for the second reference signal {Kim: s1440-Fig.14 wherein the UE receives CSI-RS from the second cell based on the assumed CRS and/or CSI-RS in s1420-s1430 of Fig.14, emphasis added, col.23, lines 45-52}.
Kim does not explicitly disclose the first reference signal of a first active bandwidth part, and the second reference signal of a second bandwidth part.
However, in the same field of endeavor, Amuru (US 202/0296656) discloses the first reference signal of a first active bandwidth part, and the second reference signal of a second bandwidth part {Amuru: the UE At step 410, the method includes receiving the BWP configurations for each BWPs in the plurality of BWPs of the total bandwidth from the BS 100 using one of the MAC Control Element (MAC-CE), the Radio Resource ¶0086 wherein Radio link monitoring (RLM) configuration information and information on Quasi co-location (QCL) relationship between a first reference signal and a second reference signal are associated with the BWP configuration information, also see ¶0090, ¶0094 & ¶0097, and ¶0129 wherein UE indicated QCL relationship for spatial parameter, also ¶0134 wherein the QCL RS is signaled per BWP during RRC Connection establishment, see also ¶0136-¶0147}.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Amuru’s teaching to Kim’s system with the motivation being “to handle a RLM using BWP configuration in the wireless communication”{Amuru: ¶0002}, “to avoid user from monitoring wide bandwidth all the time as it is not power efficient”{Amuru: ¶0007 & ¶0009}, and “to perform measurements for beam management and/or mobility much faster”{Amuru: ¶0125}.

Regarding claim 2. The method of claim 1, wherein the first reference signal and the second reference signal are for radio link monitoring {Amuru: ¶0002 wherein RLM using BWP in the wireless communication system}. 
Regarding claim 3 (canceled). 

Regarding claim 4. The method of claim 1, wherein the configuration for the first reference signal is based at least in part on radio resource control (RRC) signaling that identifies at least one of: 
a frequency at which the first reference signal is received, 
a periodicity of the first reference signal {Amuru: ¶0121 wherein the UE 200 configured with multiple active BWP with different PDCCH monitoring periodicities (can be the same numerology or different numerology), HARQ-ACK timing can be with respect to one of the configured PDCCH monitoring periodicities}, 
a timing offset of the first reference signal, or 
a subcarrier spacing of the first reference signal. 

Regarding claim 5. The method of claim 1, wherein the first reference signal and the second reference signal are channel state information reference signals {Kim: s1420-s1430 in Fig.14 wherein the first and second reference signals are CSI-RS}. 

Regarding claim 6. The method of claim 5, wherein the configuration for the first reference signal is based at least in part on radio resource control (RRC) signaling that identifies at least one of: 
a resource index of the first reference signal, or 
a periodicity of the first reference signal {Amuru: ¶0121 wherein the UE 200 configured with multiple active BWP with different PDCCH monitoring periodicities (can . 

Regarding claim 9. The method of claim 1, wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are associated with a same subcarrier spacing or numerology {Amuru: ¶0121 wherein the UE 200 configured with multiple active BWP with different PDCCH monitoring periodicities (can be the same numerology or different numerology), see also Fig.8 & ¶0238 and ¶0086 wherein Radio link monitoring (RLM) configuration information and information on Quasi co-location (QCL) relationship between a first reference signal and a second reference signal are associated with the BWP configuration information}. 

Regarding claim 10. The method of claim 1, further comprising: determining a numerology of the second reference signal as a numerology of the second active bandwidth part {Amuru: ¶0121 wherein the UE 200 configured with multiple active BWP with different PDCCH monitoring periodicities (can be the same numerology or different numerology), see also ¶0086 wherein Radio link monitoring (RLM) configuration information and information on Quasi co-location (QCL) relationship between a first reference signal and a second reference signal are associated with the BWP configuration information}.



Regarding claim 11. 
-Claim 11 is rejected with the same reasons as set forth in claim 1, and further as following:
A user equipment (UE){Kim (US 9,936,411 B2): UE in Fig.16} for wireless communication, comprising: 
a memory {Kim: memory 1680-Fig.16 & col.28, lines 27-47}; and 
one or more processors {Kim: processors 1620-Fig.16} operatively coupled to the memory {Kim: memory 1680-Fig.1620}, the memory and the one or more processors configured to {Kim: col.28, lines 27-47}: 
receive a configuration for a first reference signal of a first active bandwidth part;
determine a configuration for a second reference signal of a second bandwidth part without receiving the configuration for the second reference signal, the determined configuration based at least in part on the configuration for the first reference signal of the first active bandwidth part, wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are quasi-co-located with regard to at least a spatial parameter; and 
receive the second reference signal based at least in part on the configuration for the second reference signal. 

Regarding claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 2, The UE of claim 11, wherein the first reference signal and the second reference signal are for radio link monitoring. 
Regarding claim 13 (canceled). 

Regarding claim 14. 
-Claim 14 is rejected with the same reasons as set forth in claim 4, The UE of claim 11, wherein the configuration for the first reference signal is based at least in part on radio resource control (RRC) signaling that identifies at least one of: 
a frequency at which the first reference signal is received, a periodicity of the first reference signal, a timing offset of the first reference signal, or a subcarrier spacing of the first reference signal. 

Regarding claim 15. 
-Claim 15 is rejected with the same reasons as set forth in claim 5, The UE of claim 11, wherein the first reference signal and the second reference signal are channel state information reference signals. 

Regarding claim 16. 
-Claim 16 is rejected with the same reasons as set forth in claim 6, The UE 
of claim 15, wherein the configuration for the first reference signal is based at least in
part on radio resource control (RRC) signaling that identifies at least one of: 
a resource index of the first reference signal {Amuru: ¶0277 wherein UE 200 can be configured a set of BWPs by using common PRB indexing}, or 
a periodicity of the first reference signal {Amuru: ¶0121 wherein the UE 200 configured with multiple active BWP with different PDCCH monitoring periodicities (can 

Regarding claim 19. 
-Claim 19 is rejected with the same reasons as set forth in claim 9, The UE of claim 11, wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are associated with a same subcarrier spacing or numerology: 

Regarding claim 20. 
-Claim 2 is rejected with the same reasons as set forth in claim 10, The UE of claim 11, wherein the one or more processors are further configured to: determine a numerology of the second reference signal as a numerology of the second active bandwidth part. 

Regarding claim 21. 
-Claim 21 is rejected with the same reasons as set forth in claim 11, and further as following:
A non-transitory computer-readable medium {Kim (US 9,936,411 B2): memory 1680-Fig.16 & col.28, lines 27-47 wherein Kim’s system is being implemented in hardware, firmware, software, or a combination thereof} storing one or more instructions for wireless communication, the one or more instructions comprising: 
receive a configuration for a first reference signal of a first active bandwidth part;

determine a configuration for a second reference signal of a second bandwidth part without receiving the configuration for the second reference signal, the determined configuration based at least in part on a configuration for the first reference signal of the first active bandwidth part, wherein the configuration for the second reference signal is determined as if the first reference signal and the second signal are quasi-co-located with regard to at least a spatial parameter; and 
receive the second reference signal based at least in part on the configuration for the second reference signal. 

Regarding claim 22.
-Claim 22 is rejected with the same reasons as set forth in claim 12, The non-transitory computer-readable medium of claim 21, wherein the first reference signal 
and the second reference signal are for radio link monitoring. 

Regarding claim 23 (canceled). 

Regarding claim 24. 
-Claim 24 is rejected with the same reasons as set forth in claim 14, The non-transitory computer-readable medium of claim 21, wherein the configuration for the first reference signal is based at least in part on radio resource control (RRC) signaling 

Regarding claim 25. 
-Claim 25 is rejected with the same reasons as set forth in claim 11.
An apparatus {Kim (US 9,936,411 B2): UE in Fig.16} for wireless communication, comprising: 
means for receiving a configuration for a first reference signal of a first active bandwidth part; 
means for determining a configuration for a second reference signal of a second bandwidth part without receiving the configuration for the second reference signal, the determined configuration based at least in part on the configuration for the first reference signal of the first active bandwidth part, wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are quasi-co-located with regard to at least a spatial parameter; and 
means for receiving the second reference signal based at least in part on the configuration for the second reference signal. 

Regarding claim 26. 
-Claim 26 is rejected with the same reasons as set forth in claim 12, The apparatus of claim 25, wherein the first reference signal and the second reference signal are for radio link monitoring. 
Regarding claim 27 (canceled). 

Regarding claim 28. 
-Claim 28 is rejected with the same reasons as set forth in claim 14, The apparatus of claim 25, wherein the configuration for the first reference signal is based at least in part on radio resource control (RRC) signaling that identifies at least one of: 
a frequency at which the first reference signal is received, a periodicity of the first reference signal, a timing offset of the first reference signal, or a subcarrier spacing of the first reference signal. 

Regarding claim 29. 
-Claim 29 is rejected with the same reasons as set forth in claim 15, The apparatus of claim 25, wherein the first reference signal and the second reference signal are channel state information reference signals. 

Regarding claim 30. 
-Claim 30 is rejected with the same reasons as set forth in claim 16, The apparatus of claim 29, wherein the configuration for the first reference signal is based at least in part on radio resource control (RRC) signaling that identifies at least one of: a resource index of the first reference signal, or a periodicity of the first reference signal.


Claims 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,936,411 B2) in view of Amuru (US 2020/0296656 A1), as applied to claims 1 & 11 as above, and further in view of 3GPP TSG RAN WG1 Meeting #92.
Regarding claim 8. With the same reasons as set forth in The method of claim 1, Kim does not explicitly discloses wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are associated with at least one of: a same periodicity, or a same timing offset. 
However, in the same field of endeavor, 3GPP TSG RAN WG1 Meeting #92 discloses wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are associated with at least one of: a same periodicity, or a same timing offset {3GPP#92: Proposal 2, esp. Fig.1}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 3GPP#92 to Kim’s system with the motivation being to “enable one uniform measurement framework for the UE side” and to “facilitate the UE to perform RLM measurement within the activated BWP”{3GPP#92: Discussion, lines 1-5}

Regarding claim 18. 
-Claim 18 is rejected with the same reasons as set forth in claim 8, The UE of claim 11, wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are associated with at least one of: a same periodicity, or a same timing offset. 

Claim(s) 32, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,936,411 B2) in view of Amuru (US 2020/0296656 A1), as applied to claims 1, 11, 21 and 25 as above, and further in view of Ryoo (US 2018/0192426 A1).
Regarding claim 32. (New) With the same reasons as set forth in the method of claim 1, Kim does not explicitly disclose wherein the first reference signal is a first channel state information reference signal (CSI-RS) and the second reference signal is a second CSI-RS, and wherein a numerology of the second CSI-RS is equal to a numerology of the second bandwidth part.
However, in the same field of endeavor, Ryoo (US 2018/0192426 A1) discloses wherein the first reference signal is a first channel state information reference signal (CSI-RS) and the second reference signal is a second CSI-RS, and wherein a numerology of the second CSI-RS is equal to a numerology of the second bandwidth part {Ryoo: Table 4 wherein CSI-RS#0 of BWP#1 and CSI-RS#1 of BWP#2 having the same Numerology Numer#1, see also Tables 5-7}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Ryoo’s teaching to Kim’s system with the motivation being “for reducing an active period of a terminal to reduce power consumption”{Ryoo: ¶0002}, “the terminal reducing unnecessary reports, and the base station accurately performing the determination of the handover or the RRM resource reconfiguration”{Ryoo: ¶0026}, “performing the measurement and reporting on the serving cell and the neighboring cells for the measurement object, i.e., the IS and reporting”{Ryoo: ¶0340}.
Regarding claim 34. (New) 
-Claim 34 is rejected with the same reasons as set forth in claim 32, The UE of claim 11, wherein the first reference signal is a first channel state information reference signal (CSI-RS) and the second reference signal is a second CSI-RS, and wherein a numerology of the second CSI-RS is equal to a numerology of the second bandwidth part.

Regarding claim 35. (New) 
-Claim 35 is rejected with the same reasons as set forth in claim 32, The non-transitory computer-readable medium of claim 21, 
wherein the second bandwidth part is deactivated and to be activated when the first active bandwidth part is deactivated, or 
wherein the first reference signal is a first channel state information reference signal (CSI-RS) and the second reference signal is a second CSI-RS, and wherein a numerology of the second CSI-RS is equal to a numerology of the second bandwidth part {see rejection of claim 32}.

Regarding claim 36. (New) 
-Claim 36 is rejected with the same reasons as set forth in claim 32.
The apparatus of claim 25, 
wherein the second bandwidth part is deactivated and to be activated when the first active bandwidth part is deactivated, or 
{see rejection of claim 32}.

Allowable Subject Matter






Claims are 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 31=. (New) The prior art fails to teach the method of claim 1, wherein the second bandwidth part is deactivated and to be activated when the first active bandwidth part is deactivated.

Regarding claim 33=. (New) The prior art fails to teach the UE of claim 11, wherein the second bandwidth part is deactivated and to be activated when the first active bandwidth part is deactivated.



Response to Arguments








Applicant's arguments filed 9-8-21 have been fully considered but they are not persuasive. 
A/. The Examiner also acknowledged not considering the two Indian applications - which AMURU claims priority to and are filed before the subject application's provisional application - to determine whether they provide sufficient support for the paragraphs of AMURU cited in the Office Action.
-In reply, the Indian applications (IN 201741031876 filed 9/8/17 & 8/17/18 and IN 201741034763 filed 9/29/17, which are good dates with respect to application’s effective filing date 4/5/18) were considered and notified to the attorney during the negotiation on 10/7/21.  
Noted that there is another filing date 8/17/18 of same IN 201741031876, which filed 9/8/17.  Therefore, the effective filing date of IN 201741031876 is 9/8/17 (see cited publication of IN 201741031876 teach all figures that showed in Amuru as attached herewith).

Rejection under 35 U.S.C. $103 based on KIM and AMURU 
B/.	Claims 1, 2, 4-6, 9-12, 14-16, and 18-22, 24-26, 28-30 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over KIM and AMURU. Applicant respectfully disagrees. In making the rejection, the Examiner acknowledges that KIM "does not explicitly disclose the first reference signal of a first active bandwidth part, and the second reference signal of a second bandwidth part." (Office Action, p. 4 (italics in original).) The Examiner then relies on a number of paragraphs of AMURU to disclose this feature. (See Office Action, pp. 4-5, 7-8, and 10-14.) The Examiner also relies on various paragraphs of AMURU to disclose features of several dependent claims. (See Office Action, pp. 5-7, 7-8, and 10-14) 
Applicant respectfully disagrees and submits that the cited paragraphs of AMURU do not qualify as prior art to the present application, and thus the 35 U.S.C. § 103 rejection is improper. 

-In reply, the Indian applications (IN 201741031876 filed 9/8/17 & 8/17/18 and IN 201741034763 filed 9/29/17, which are good dates with respect to application’s effective filing date 4/5/18).  Although there is another filing date 8/17/18 of same IN 201741031876, which already filed 9/8/17, hence, the effective filing date of IN 201741031876 is 9/8/17.  Thus, AMURU is a qualified prior art to this present application, and since no other argument with respect to Amuru’s teaching beside its effective priority date, therefore, the 35 U.S.C. § 103 rejection is proper and stands.

C/.	The present application was filed on April 4, 2019 and claims priority to Provisional Patent Application No. 62/653,270, filed on April 5, 2018. AMURU was published on September 17, 2020 and filed on March 21, 2019, which are both after the present application's priority date of April 5, 2018. (AMURU, (86) and (43).) AMURU claims priority to PCT Application No. PCT/KR2018/010483 filed on September 7, 2018 ("PCT App. '483), IN Provisional Application 201741031876 filed on September 8, 2017 ("IN Prov. '876), IN Provisional Application No. 201741034763 filed on September 29, 2017 ("IN Prov. '763"), and IN Non-Provisional Application No. 201741031876 filed on August 17, 2018 ("IN Non-Prov. '878). (AMURU, (86) and (30).) 
Accordingly, IN Non-Prov. '878 was filed after the present application's priority date of April 5, 2018, leaving only IN Prov. '876 and IN Prov. '763 as being filed before the present application's priority date of April 5, 2018. 
However, M.P.E.P. § 2154.01 states that a reference can only qualify as prior art under 35 U.S.C. § 102(a)(1) if "as issue or publication date is before the effective filing date of the claimed invention in question" and 35 U.S.C. § 102(a)(2) if it "was effectively filed before the effective filing date of the claimed invention." M.P.E.P. § 2154.01(b) further states that in order to qualify as "effectively filed" within the meaning of 35 U.S.C. § 102(a)(2), 35 U.S.C. § 102(d) "requires that a prior-filed application to which a priority or benefit claim is made must describe the subject matter from the U.S. patent document relied upon in a rejection." 
Thus, AMURU can only qualify as prior art under 35 U.S.C. § 102(a)(1) or 102(a)(2) if IN Prov. '876 or IN Prov. '763 provides support for all the cited paragraphs of AMURU relied upon in the rejection. Applicant respectfully submits that the cited paragraphs of AMURU in the Office Action are not described or supported by IN Prov. '876 and IN Prov. '763. Specifically,
Applicant respectfully submits that, at a minimum, the cited paragraphs of AMURU provided below used to reject the following claims are not described by IN Prov. '876 and IN Prov. '763: 

[0129], [0136]-[0147], [0197], [0203], [0206]-[0214], [0216], [0217] (See Office 
Action, pp. 4-5, 7-8, 10-11, and 12), 
ii. Claims 9 and 19 - AMURU's paragraphs [0086] and [0238] (See Office Action, 
pp. 6-7 and 10), and 
iii. Claims 10 and 20 - AMURU's paragraph [0086] and [0121] (See Office Action, 
pp. 7 and 10). 
Therefore, the cited paragraphs of AMURU are not entitled to the earlier filing dates of IN Prov. '876 or IN Prov. '763, and the cited paragraphs of AMURU do not qualify as prior art to the present application. 
Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 1, 2, 4-6, 9-12, 14-16, and 18-22, 24-26, 28-30 under 35 U.S.C. § 35 U.S.C. § 103 based on KIM and AMURU. 
Should the rejection be maintained, Applicant respectfully requests Examiner Nguyen provide specific citations to where the provisional application(s) allegedly disclose the cited sections of LIN. 

-In reply, the Indian applications (IN 201741031876 filed 9/8/17 & 8/17/18 and IN 201741034763 filed 9/29/17, which are good dates with respect to application’s effective filing date 4/5/18).  Although there is another filing date 8/17/18 of same IN 201741031876, which already filed 9/8/17, hence, the effective filing date of IN 201741031876 is 9/8/17.  Thus, AMURU is a qualified prior art to this present application, and since no other argument with respect to Amuru’s teaching beside its effective priority date, therefore, the 35 U.S.C. § 103 rejection is proper and stands.

Rejections of Dependent Claims under 35 U.S.C. $ 103 
D/.	Claim 8 depends from independent claim 1, and claim 18 depends from independent claim 11. Therefore, claims 8 and 18 are patentable for at least the reasons set forth above with respect to independent claims 1 and 11. 
-14- 	
-In reply, Claims 8 and 11 are rejected with the same reasons as set forth in B/. section since the Indian applications having the filing date earlier than this present application filing date (4/5/18).



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou (US 2019/0149305 A1) discloses message(s) are received that comprise configuration parameters of a cell. The cell comprises a first downlink BWP, a second downlink BWP and uplink BWP(s). The configuration parameters comprise: first parameters of first uplink control channel resource on the at least one uplink BWP for first CSI reports of the first downlink BWP; and second parameters of second uplink control channel resource on the uplink BWP(s) for second CSI reports of the second downlink BWP. The first CSI reports of the first downlink BWP are transmitted via the first uplink control channel resource on an uplink BWP of the uplink BWP(s). An active BWP is switched from the first downlink BWP to the second downlink BWP. The second CSI reports of the second downlink BWP are transmitted, after the switching, via the second uplink control channel resource on the uplink BWP of the uplink BWP(s){Figs.31-38}.

Babaei (US 2019/0141695 A1) discloses a wireless device transmits one or more capability messages to a base station indicating that the wireless device supports a first number of channel state information processes per bandwidth part of a cell. One or more second messages are received that comprise: first configuration parameters of a first plurality of bandwidth parts of a first cell where the first plurality of bandwidth parts comprising a first bandwidth part; second configuration parameters indicating a plurality of channel state information reference signal resources; and third configuration parameters of a second number of channel state information processes for the first 

Kang (US 2021/0298038 A1) discloses a method for transmitting and receiving channel state information (CSI) in a wireless communication system, and an apparatus therefor. Specifically, in a method for reporting channel state information (CSI) by a user equipment (UE) in a wireless communication system, a plurality of BWPs are configured for the UE, and the plurality of BWPs include an activated first BWP and an inactivated second BWP, wherein the method may comprise the steps of: receiving, from a base station, information related to CSI for the second BWP on the first BWP; receiving a reference signal from the base station on the second BWP; performing a measurement on the basis of the reference signal; and transmitting, to the base station, CSI obtained on the basis of the measurement on the first BWP {Figs.10-11}. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number 
is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464